DETAILED ACTION
This action is responsive to the application No. 17/058,114 filed on November 23, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. The IDS has been considered.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ENCAPSULATION FOR OLED DISPLAY SCREEN, DISPLAY PANEL AND MANUFACTURING METHOD THEREOF.

The disclosure is objected to because of the following informalities:
In the specification, paragraph [0043], it appears that Applicant intended for “The alkyl mercaptan includes: cetyl mercaptan or octadecyl” to be --The alkyl mercaptan includes: cetyl mercaptan or octadecyl mercaptan--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub # 2019/0097162) of record (IDS) in view of Nihei (U.S. Pub # 20130099225) of record (IDS).
Regarding independent Claim 1, Wang teaches a method of manufacturing an OLED display panel, comprising: 
fabricating a TFT array substrate (Fig. 3: TFT & 92-94, paragraphs [0064]-[0065]) and an OLED component (Fig. 3: 21-23, paragraph [0064]) on a substrate (Fig. 3: 10, paragraph [0064]), wherein the OLED component (21-23) comprises a first electrode (21), a light-emitting layer (22), and a second electrode (23).
Wang is silent with respect to fabricating a first organic layer on a side of the second electrode away from the substrate, wherein the first organic layer is capable of chemically reacting with the second electrode.
	Nihei discloses a method of manufacturing a panel, comprising:
fabricating a component (Fig. 1: 11, paragraph [0068]) on a substrate (Fig. 1: 20, paragraph [0070]), wherein the component (11) comprises a first electrode (Fig. 1: 21, paragraph [0069]), an organic layer (Fig. 1: 30, paragraph [0070]), and a second electrode (Fig. 1: 22, paragraph [0070]), and 
fabricating a first organic layer (not pictured; paragraph [0036]: “Where necessary, the electrodes and photoelectric conversion material layer may be coated with coating layers. As the material for constituting the coating layers… linear hydrocarbons having a functional group that can bind to electrodes on one end such as octadecanethiol and dodecylisocyanate can be exemplified”) on a side of the second electrode (22) away from the substrate (20), wherein the capable of chemically reacting” is considered a statement of the inherent properties and/or functions of the material of the process, wherein the prior art of Nihei anticipates or renders obvious the claimed material structure; it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then the claimed properties or functions are presumed to be inherent; when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established; see MPEP § 2112.01) with the second electrode (20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “fabricating a first organic layer on a side of the second electrode away from the substrate, wherein the first organic layer is capable of chemically reacting with the second electrode” teachings of Nihei to the method of Wang because Nihei discloses in paragraph [0035] that adhesion may be improved by coating an electrode with a thiol derivative or the like by a self-assembled monolayer process.
Regarding Claim 2, Wang as previously modified teaches the method according to claim 1, wherein a material for fabricating the first organic layer comprises: alkyl mercaptan (Nihei: paragraph [0036]; octadecanethiol).
Regarding Claim 3, Wang as previously modified teaches the method according to claim 1, wherein the second electrode is an Ag electrode (Wang: paragraphs [0076] & [0082], Nihei: paragraph [0071]).
Regarding Claim 4, Wang as previously modified teaches the method according to claim 2, wherein the first organic layer being capable of chemically reacting with the second electrode, further comprising: 

Regarding Claim 5, Wang as previously modified teaches the method according to claim 1, further comprising: 
forming a first inorganic silicon layer (Fig. 3: 81, paragraphs [0069]-[0070]) on a second electrode (Fig. 3: 23, paragraph [0064]);
depositing a second organic layer (Fig. 3: 82, paragraph [0069]) on the first inorganic silicon layer (81); and 
forming a second inorganic silicon layer (Fig. 3: 84, paragraph [0069]) on the second organic layer (83).
Regarding Claim 6, Wang as previously modified teaches the method according to claim 5, wherein the first inorganic silicon layer (81) comprises: a silicon oxide layer or a silicon nitride layer ([0070]); and 
the second inorganic silicon layer (83) comprises a silicon oxide layer or a silicon nitride layer ([0070]).
Regarding Claim 7, Wang as previously modified teaches the method according to claim 2, wherein the alkyl mercaptan comprises: 
cetyl mercaptan and/or octadecyl mercaptan (Nihei: [0036]; octadecanethiol is equivalent to octadecyl mercaptan).
Regarding independent Claim 8, Wang teaches an OLED display panel, comprising: 
a substrate (Fig. 3: 10, paragraph [0064]), a TFT array substrate (Fig. 3: TFT & 92-94, paragraphs [0064]-[0065]) and an OLED component (Fig. 3: 21-23, paragraph [0064]), wherein the OLED component (21-23) comprises a first electrode (21), a light-emitting layer (22), and a second electrode (23).

	Nihei discloses a panel, comprising:
a component (Fig. 1: 11, paragraph [0068]), wherein the component (11) comprises a first electrode (Fig. 1: 21, paragraph [0069]), an organic layer (Fig. 1: 30, paragraph [0070]), and a second electrode (Fig. 1: 22, paragraph [0070]), and 
a first organic layer (not pictured; paragraph [0036]: “Where necessary, the electrodes and photoelectric conversion material layer may be coated with coating layers. As the material for constituting the coating layers… linear hydrocarbons having a functional group that can bind to electrodes on one end such as octadecanethiol and dodecylisocyanate can be exemplified”) formed on a side of the second electrode (22), wherein the first organic layer ([0036]) is capable of chemically reacting (the instant limitation “capable of chemically reacting” is considered a statement of the inherent properties and/or functions of the material of the process, wherein the prior art of Nihei anticipates or renders obvious the claimed material structure; it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then the claimed properties or functions are presumed to be inherent; when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established; see MPEP § 2112.01) with the second electrode (20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first organic layer formed on a side of the second electrode, wherein the first organic layer is capable of chemically reacting with the second electrode” teachings of Nihei to the device of Wang because Nihei discloses in paragraph 
Regarding Claim 9, Wang as previously modified teaches the display panel according to claim 8, wherein a material for fabricating the first organic layer comprises: an alkyl mercaptan (Nihei: paragraph [0036]; octadecanethiol).
Regarding Claim 10, Wang as previously modified teaches the display panel according to claim 8, wherein the second electrode is an Ag electrode (Wang: paragraphs [0076] & [0082], Nihei: paragraph [0071]).
Regarding Claim 11, Wang as previously modified teaches the display panel according to claim 8, further comprising: 
a first inorganic silicon layer (Fig. 3: 81, paragraphs [0069]-[0070]) formed on a second electrode (Fig. 3: 23, paragraph [0064]);
a second organic layer (Fig. 3: 82, paragraph [0069]) deposited on the first inorganic silicon layer (81); and 
a second inorganic silicon layer (Fig. 3: 84, paragraph [0069]) formed on the second organic layer (83).
Regarding Claim 12, Wang as previously modified teaches the display panel according to claim 11, wherein the first inorganic silicon layer (Wang: 81) comprises: 
a silicon oxide layer or a silicon nitride layer (Wang: [0070]); and 
the second inorganic silicon layer (Wang: 83) comprises a silicon oxide layer or a silicon nitride layer (Wang: [0070]).
Regarding Claim 13, Wang as previously modified teaches the display panel according to claim 9, wherein the alkyl mercaptan comprises: 
cetyl mercaptan and/or octadecyl mercaptan (Nihei: [0036]; octadecanethiol is equivalent to octadecyl mercaptan).
Regarding Claim 14, Wang as previously modified teaches an OLED display screen (Fig. 1: 1a, paragraph [0049]), comprising the OLED display panel according to claim 8.
Regarding Claim 15, Wang as previously modified teaches a display apparatus, comprising: 
a signal controller (not labeled; paragraph [0061]), a display driver (not labeled; paragraph [0061]), and an OLED display screen (Fig. 1: 1a, paragraph [0049]); 
wherein the OLED display screen (1a) comprises the display panel according to claim 8 (the application of the TFT substrate teachings of Wang may be considered to encompass the scope of the display apparatus).
Regarding Claim 16, Wang as previously modified teaches the method according to claim 3, wherein the first organic layer being capable of chemically reacting with the second electrode, further comprising: 
without external force, spontaneously bonding sulfur in the alkyl mercaptan and Ag atoms in the Ag electrode by coordinate bond (since Nihei discloses the materials of the first organic layer and the second electrode in contact with one another, the claimed reaction is considered to occur).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsiao (U.S. Pub # 2004/0113542) discloses a method of manufacturing an OLED display panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892